Citation Nr: 1434407	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-33 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease (DJD), currently rated as 10 percent rating.

2.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  That rating decision, in pertinent part, continued a 10 percent rating for the left knee and denied a TDIU.

During the current appeal, and specifically in April 2012, the Veteran testified at a hearing at the Providence RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

The Veteran was originally represented by the Veterans of Foreign Wars, pursuant to a VA Form 21-22 filed in March 2002.  In a Form 21-22 submitted in December 2013, the Veteran attempted to switch his representation to the American Legion.  However, in March 2014, the American Legion then informed the Board that its internal policies do not allow representation in a case that is already in post-remand status.  The Board sent the Veteran a letter in May 2014 asking that he clarify his power of attorney situation.  In June 2014, the Veteran selected the Disabled American Veterans as his representative.  

In an August 2012 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  The Veteran's left knee disability has been characterized by pain; limitation of extension to 10 degrees, and limitation of flexion to 110 with additional functional loss due to limited or excess movement, pain, weakness, and excess fatigability, and slight instability.

2.  The Veteran is able to secure and maintain substantially gainful employment despite the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no greater, for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5261 (2013).

2.  The criteria for a separate rating of 10 percent, but no greater, for recurrent left knee subluxation or lateral instability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5257 (2013).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has satisfied its duties to notify and assist the Veteran in this case.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in May 2007 and July 2007, prior to the initial adjudication in August 2007, of the evidence and information necessary to substantiate his increased rating claim.  This letter also advised the Veteran of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

VA's duty to assist the Veteran includes assisting him in the procurement of service records and pertinent treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All identified, available VA and non-VA records have been obtained and considered.  Service treatment records are also associated with the claims file.  Further, there is no indication or argument that any pertinent medical records remain outstanding.

The Veteran was also afforded VA examinations concerning his claimed disability in June 2007, November 2010 and August 2012.  These examinations were thorough and included appropriate testing, and there is no argument or indication that they were inadequate for adjudication purposes.  Therefore, the medical evidence is sufficient for a fair adjudication.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II.  Analysis

A.  Increased Rating for Left Knee DJD

The Veteran is seeking an increased rating for his left knee DJD, which is currently evaluated at 10 percent disabling under diagnostic code 5003.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  Id.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  

Further, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under DC 5003 [degenerative arthritis], arthritis of a major joint may be rated under the criteria for limitation of motion of the affected joint. 38 C.F.R. § 4.71a.   However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations. Id.

Currently, the Veteran has a 10 percent rating under DC 5003.  He is not entitled to a higher rating under this code, inasmuch as the knee is a single joint, and a 20 percent rating requires involvement of two or more major joints.

The Veteran is also not entitled to an increased rating under DC 5260.  He had his first VA examination in June 2007.  He was found to have a full range of motion of zero degree to 140 degrees.  Upon repetitive testing that included a two pound ankle weight, he again raised his ankle to full extension.  It was noted that he walked with a cane, favoring his left side.  VA treatment records from June 2007 show a range of motion of zero degrees to 135 degrees, and records from July 2007 show a range of motion from zero degrees to 90 degrees, with pain and crepitance.  

The Veteran had a second VA examination in November 2010.  The Veteran's range of motion was zero degrees to 125 degrees.  While there was pain following repetitive motion, no additional limitations were found. He was diagnosed with a meniscal tear.

The Veteran had his third VA examination in August 2012.  He was found to have flexion of 110 degree, with painful motion beginning at 100 degrees, and extension ending at zero degrees.  There was no indication that painful motion began prior to that measurement.  After repetitive use, flexion ended at 100 degrees, and extension ended at 10 degrees.  The functional losses noted after repetitive movement were weakened movement, excess fatigueability, pain on movement, and disturbance of locomotion.  

As noted above, to receive a compensable rating under DC 5260, limitation of flexion of the leg must be limited to 45 degrees.  Even when considering the DeLuca factors, the requirements for a rating under this code have not been met.  However, for a 20 percent rating under DC 5261, extension must be limited to 15 degrees.  As noted above, the Veteran's extension was limited to 10 degrees at his August 2012 examination.  When taking into consideration the DeLuca factors, the Board finds that the functional loss noted after repetitive movement more nearly approximates extension limited to 15 degrees.  Therefore, when giving him the benefit of the doubt, the Veteran is entitled to a 20 percent rating under DC 5261.   

In addition to a rating based upon range of motion, DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14. VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 62604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability. In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The Veteran is entitled to a higher rating based on his knee instability under DC 5257.  VA treatment records from February 2008 state that a MRI showed a degenerative tear of his medial meniscus.  At his August 2012 examination, the Veteran's left knee was found to have anterior, posterior, and medial-lateral instability of 0-5 millimeters.  

Lay evidence is also of record.  At his June 2007 examination, the Veteran reported frequent buckling with increased falls.  In September 2007, the Veteran reported his left knee popping laterally when he walked up the stairs.  He also made a similar complaint in August 2007.  In a November 2009 statement at a Social Security examination, the Veteran stated that his knees give out often.  At an August 2010 Decision Review Officer conference, the Veteran reported that his left knee gives out and pops, even while driving.  He described his left knee as unstable.  In May 2011, he reported a history of falls due to his knee pain.  At his April 2012 hearing before the Board, the Veteran testified that he would wear a brace for stability until it became too small, and that his knee would occasionally buckle without the brace.

Giving all benefit of the doubt to the Veteran, 38 U.S.C.A. § 5107, the Board finds that he is entitled to a 10 percent rating under DC 5257 due to recurring slight instability.  The Veteran has consistently reported falling due to his left knee, and there is medical evidence of instability as well.  However, a 20 percent rating is not warranted.  There is no evidence of moderate knee impairment with recurrent subluxation or lateral instability.  At his last examination, none of the joint stability tests found instability exceeding 0-5 millimeters (the lowest value).  The Veteran is still entitled to a separate rating for arthritis, as his limited extension, discussed above, meets the criteria for a 20 percent rating.  See VAOPGCPREC 9-98.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the ratings assigned herein under any alternate code.  See Schafrath, 1 Vet. App. at 593.  Specifically, the Board notes that the VA examiner at the Veteran's August 2012 examination, concluded, pursuant to the Board's directive in its August 2012 remand order, that the Veteran's April 2011 left tibia fracture was at least as likely as not due to his service connected disabilities.  However, while a history of avulsion fracture of the tibial spine was noted, there was no evidence of nonunion or malunion of the tibia that would warrant a separate rating under 38 C.F.R. § 4.71a, DC 5262.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as instability and impaired ranges of motion, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The Veteran's claim has been granted to the extent discussed above, based in part on such doctrine.  However, the preponderance of the evidence is against a rating in excess of 20 percent for limitation of extension, and against a rating in excess of 10 percent for recurring slight instability.  38 C.F.R. § 4.3.

B.  TDIU

The Veteran qualifies for a schedular TDIU rating.  A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's service-connected disabilities are status post lateral meniscectomy, right knee, with traumatic arthritis, currently evaluated as 60 percent disabling; limitation of extension to 15 degrees, left knee, currently evaluated as 20 percent disabling; and slight recurrent subluxation or lateral instability, left knee, currently evaluated as 10 percent disabling.  Thus, the Veteran meets the minimum schedular requirements for a TDIU.  See 38 C.F.R. § 4.25.

The remaining question is whether the Veteran's service-connected disabilities alone render him unemployable.  The Board finds that the Veteran is not so rendered.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation, i.e., work which is more than marginal and permits the individual to earn a living wage.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining unemployability for VA purposes, consideration may be given to his level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran filed his claim for a TDIU in a Form 21-8940 dated July 2007.  He stated that he worked as a technician for a pay phone company from May 1979 to February 2007.  During the final two years of his employment, he stated that he lost 40-50 days of work per year due to his service connected disabilities.  The Veteran testified before the Board, and his employer stated in an August 2007 letter, that he was terminated because his knee problems prevented him from performing his duties.   The Veteran's wife also testified as such in an August 2007 statement.  

The Form 21-8940 lists one year of college education, and the Veteran submitted a transcript show that he took an introductory computer course in 1993 and 3 computer and electronics classes in 1998.  


The Veteran's various VA examinations discussed his employability.  The June 2007 examination concluded that the Veteran is able to find and maintain gainful employment; however, no rationale was given.  The November 2010 VA examination stated that the Veteran's knee disabilities preclude him from his prior position and other physical employment.  The examiner stated that the Veteran could do sedentary work.  The August 2012 examination concluded that the veteran's disabilities impact his ability to do physical activity like prolonged standing, walking, bending, and stair use.

Considering all lay and medical evidence of record, the Veteran's service-connected knee disabilities prevent him from securing and following an occupation involving physical labor.  The Veteran has indicated that he has not had any work since 2007.  However, the Veteran does have the knowledge, education, and training required for sedentary employment.  He has taken college classes related to technology, and has shown the ability to succeed in such classes.  Moreover, the Veteran worked in the telecommunication industry for nearly 28 years.  While he may no longer be able to work as a repairman, his expertise and knowledge would allow him to pursue sedentary employment.  Moreover, the Veteran still retains function in both knees, even after repetitive motion.  

The Board notes that Veteran was awarded disability benefits from the Social Security Administration in March 2008 for a primary diagnosis of osteoarthritis and allied disorders, and a secondary diagnosis of asthma.  There are significant differences in the definition of disability under the Social Security Administration and VA disability systems.  Social Security Administration disability determinations are not binding on VA, although the Board must give reasons and bases as to why it reaches a different conclusion.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  Here, the Social Security Administration found that asthma contributed to the Veteran's unemployability.  However, the Veteran is not service connected for this ailment, and it cannot be taken into consideration when determining his entitlement to a TDIU.  

In short, while the evidence establishes that the Veteran meets the schedular percentage threshold criteria for a TDIU, it does not establish that he is unemployable for VA purposes due solely to his service-connected knee disabilities.  His claim for a TDIU is denied.


ORDER

A rating of 20 percent, but no greater, for left leg limitation of extension is allowed, subject to the regulations governing the award of monetary benefits.

A rating of 10 percent for recurrent left knee subluxation or lateral instability is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


